         Case 1:08-cr-00584-AJN Document 31 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/25/21

  United States,

                   –v–
                                                                   8-cr-584 (AJN)
  Jose Alvarez,
                                                                       ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       On June 11, 2021, Mr. Jose Alvarez moved this Court to reduce his term of supervised

release. Dkt. No. 29. The Government shall file a response to Mr. Alvarez’s motion, if any, by

September 8, 2021.



       SO ORDERED.


Dated: August 25, 2021
       New York, New York
                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
